Alice Robie Resnick, J.,
dissenting. The incapacity of Helen Hegel is a crucial and distinguishing factor that makes this case different from a typical ademption case. Since the majority fails to recognize or find that incapacity does indeed make a difference, I must dissent. The factual circumstances of this case illustrate in a compelling way that the majority decision is not only unfair but contrary to law. I would affirm the judgment of the court of appeals that no ademption occurred.
Of critical importance to this case are the undisputed facts that Patricia Boettger had no knowledge of the contents of Hegel’s will until after Hegel’s death, and that Hegel was suffering from an incapacity at the time of the sale of the property, with that incapacity continuing until the time of Hegel’s death. Boettger was acting in good faith and in the best interests of Hegel (and ultimately of Hegel’s estate) when she sold the residence and its contents. The majority’s determination that the specific devise of the house and bequest of the contents to Boettger have been adeemed punishes Boettger for inadvertently *479acting inconsistently with the contents of the will when Boettger knew nothing about those contents.
In Bool v. Bool (1956), 165 Ohio St. 262, 59 O.O. 356, 135 N.E.2d 372, at paragraph one of the syllabus, this court set down the bright-line rule that a specific bequest is adeemed when the subject of the bequest is extinguished before the testator’s death. However, since Bool did not involve the complicating factor of a testator’s incapacity, it is questionable whether a situation involving incapacity of the testator at the time of the extinguishment of the specific bequest or devise falls within the bright-line rule established by Bool.
In Bishop v. Fullmer (1960), 112 Ohio App. 140, 16 O.O.2d 60, 175 N.E.2d 209, the Court of Appeals for Defiance County considered this very question— whether the rule of Bool requires ademption when the testator was mentally incompetent at the time of the sale of the property specifically devised. The Bishop court stated that “[t]he factual situation in the case at bar was not before the Supreme Court in the Bool case,” and that the Bool decision did not control the decision in the case before it, “which requires the application of a different principle of law.” The appellate court in Bishop concluded that the mental competency of the testator was the “vital and controlling issue” to determine whether the specific devise had been adeemed. 112 Ohio App. at 144, 16 O.O.2d at 62, 175 N.E.2d at 212.
Although in Bishop it was a guardian who had sold the property in question covered by the specific devise, no statute existed at the time to justify the court’s decision to distinguish the factual scenario before it from that of Bool. R.C. 2107.501(B),1 establishing a statutory exception to the ademption doctrine when a guardian sells the specifically devised or bequeathed property, was not enacted until 1975, and took effect on January 1, 1976. Am.Sub.S.B. No. 145, 136 Ohio Laws, Part I, 347-348. Thus, the Bishop court, predating R.C. 2107.501(B) by approximately fifteen years, established a common-law exception to Bool’s bright-line ademption rule when the testator is incapacitated or incompetent at the time the specific devise or bequest is extinguished.
I see no reason why the common-law exception recognized in Bishop for sale of property by a guardian should not also apply to a sale by the holder of a durable power of attorney. The critical factor in Bishop was the testator’s incapacity at the time of the sale, not that the one who conducted the sale was a guardian. Like the Bishop court, I conclude that the fact of the testator’s incapacity at the time of the sale of the property in this case distinguishes the situation before us *480from that in Bool. That the General Assembly has not adopted Uniform Probate Code Section 2-606 to specifically address a sale by an attorney-in-fact should not deter us from recognizing that a common-law exception to Bool’s bright-line ademption doctrine exists. Such a common-law exception should control our decision in this case. The court of appeals was correct in its determination that no ademption occurred here, given the undisputed facts of this case.

. Current R.C. 2107.501(B) was enacted in 1975 as R.C. 2107.501(A). Am.Sub.S.B. No. 145, 136 Ohio Laws, Part I, 347-348. The section was redesignated as R.C. 2107.501(B) in 1986. Atn.Sub. S.B. No. 248,141 Ohio Laws, Part I, 520-521.